                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION                                NOV 8 2018
KYMBER L. NORMAN,                           )
                                            )
              Plaintiff,                    )       Case No. 4:17-cv-00019
                                            )
v.                                          )       ORDER
                                            )
NANCY BERRYHILL,                            )       By: Hon. Jackson L. Kiser
Acting Commissioner,                        )           Senior United States District Judge
                                            )
              Defendant.                    )


       Before me is the Report and Recommendation (“R&R”) of the United States Magistrate

Judge recommending that I deny Plaintiff Kymber Norman’s (“Plaintiff”) Motion for Summary

Judgment [ECF No. 13], grant the Commissioner’s Motion for Summary Judgment [ECF No.

15], and affirm the Commissioner’s decision. The R&R was filed on July 16, 2018 [ECF No.

19], and Plaintiff filed objections on July 30 [ECF No. 20]. The Commissioner responded [ECF

No. 21], and the matter is now ripe for review. See Fed. R. Civ. P. 72(b). After careful review

and consideration, and for the reasons stated in the Memorandum Opinion filed herewith, it is

hereby ORDERED and ADJUDGED that Plaintiff’s objections are OVERRULED, the R&R is

ADOPTED, Plaintiff’s Motion for Summary Judgment is DENIED, the Commissioner’s

Motion for Summary Judgment is GRANTED, and the final decision of the Commissioner is

AFFIRMED. The clerk is directed to remove this case from the active docket of the Court.

       The Clerk is directed to send a copy of this Memorandum Opinion and the accompanying

Order to all counsel of record as well as to Magistrate Judge Hoppe.

       ENTERED this 8th day of November, 2018.


                                            s/Jackson L. Kiser
                                            SENIOR UNITED STATES DISTRICT JUDGE
